Citation Nr: 0124581	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service and recognized 
Philippine Army service with the United States Armed Forces 
Far East during a period from May 1945 to March 1946.  The 
veteran died on December [redacted], 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.


FINDINGS OF FACT

1. In a February 1990 rating decision, the RO denied the 
appellant's claim for service connection for the cause of 
the veteran's death.  The appellant did not file an 
appeal, and, under the law, that decision became final.

2. The evidence introduced into the record since the February 
1990 final decision is not new and material, and the 
appellant's claim is not reopened.


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991 and Supp. 2001); 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The law also includes new notification 
provisions.  Specifically, VA is required to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to death 
benefits and reopening her claim.  The appellant has not 
identified any additional evidence to support reopening of 
her claim.  Moreover, the VCAA and implementing regulations 
do not eliminate the requirement that new and material 
evidence be presented to reopen the appellant's previously 
denied claim.

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation (DIC) if a service-connected 
disability either caused or contributed substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  In order to 
have been service-connected, a disability must have been 
incurred in service, or proximately due to a service-
connected disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303, 3.310 (2000).

In a February 1990 decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The veteran died on December [redacted], 1987.  
The veteran's immediate cause of death was from 
cardiopulmonary arrest, with an antecedent cause of 
hypostatic pneumonia and an underlying cause of 
cerebrovascular accident.  Service connection was not 
established for any disability during the veteran's lifetime.  
The RO denied the appellant's claim because there was no 
evidence submitted of a disability of service origin which 
caused or contributed substantially to the veteran's death. 

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. 
§ 3.156(a) (2000).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000); see Evans 
v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, in this case, 
since the RO decision of February 1990.

The new evidence submitted consists of duplicate copies of 
medical records received, some new medical records, and the 
statements of the appellant, during her hearing, and in her 
appeal.

Newly of record is a statement from Hilda Quinones-Tusing, 
M.D., dated May 1978.  In that statement, the doctor 
indicated that the veteran had diagnoses of essential 
hypertension and arthritis, and that he could be excused from 
rural service. 

Also newly of record is an undated X-ray request, which 
indicates that the veteran was diagnosed with pulmonary 
tuberculosis.

In her statement submitted with her substantive appeal, dated 
July 2000, the appellant asserted that, in May 1943, her 
husband was forced to spend a great deal of time underwater 
to evade hostile forces, which the appellant asserted caused 
pulmonary infections and pneumonia.  The appellant further 
asserted that the veteran suffered from malaria and dysentery 
while in service.  The appellant also asserted that the 
veteran carried "his ailment" from the time he was in 
service, until his death.

The appellant, in her hearing testimony of June 2001, 
indicated that she believed that the incident that happened 
to the veteran during the war mentioned above, in which he 
had to spend a great deal of time under water, affected his 
lungs and gave him dysentery which she feels led to his 
death.  The appellant noted that the veteran was in very poor 
condition after service, suffering from malaria and 
dysentery.  The appellant indicated that the veteran had 
check ups at least three times a year as early as 1944.  One 
of the appellant's daughters testified that the earliest she 
could recall her father was in 1960, and that she recalled at 
that time that her father was very thin and pale, and that 
his health was deteriorating.  She also recalled her father 
going for treatment two or three times a year at some 
hospital.  The appellant's other daughter, who was born in 
1961, reported that she recalled her father's health 
deteriorating when she was 7 or 8 years old, and she recalled 
her father to be very pale.  The appellant asserted that when 
she married the veteran in 1941, he was still healthy, and 
that, after that time, his health began deteriorating, so 
that she felt the cause of his death was incurred in service.

The Board finds that new and material evidence has not been 
submitted sufficient to reopen the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  As to the May 1978 statement from Dr. 
Quinones-Tusing, the veteran's diagnosis of hypertension was 
already of record, and his diagnosis of arthritis does not 
relate in any way to his cause of death.  Further, the 
undated X-ray request simply indicates that the veteran was 
diagnosed with tuberculosis at some point.  As this diagnosis 
also has not been related to the cause of the veteran's death 
in any way, it is not material to the issue of whether the 
veteran's death was related to service.

While the statements from the appellant and the medical 
records are "new," in the sense that they were not previously 
considered, when presented alone, or along with evidence 
previously submitted, they are not so significant that they 
must be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156(a) (2000).

Finally, while the appellant is competent to testify to the 
veteran's appearance, such as the fact that he was pale, the 
Board points out that any lay statements made by the 
appellant to the effect that the cause of the veteran's death 
was related to service are not sufficient to reopen a claim 
under 38 U.S.C.A. § 5108 (West 1991).  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Similarly, the appellant is not 
competent to testify that the veteran suffered from a 
specific diagnosis, such as pneumonia, while in service.

The Board is not unsympathetic to the appellant's situation; 
however, the appellant has presented no competent medical 
evidence indicating that the cause of the veteran's death is 
related in any way to service.

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's February 1990 
decision is not new and material for the purpose of reopening 
the claim.  38 C.F.R. § 3.156 (2000).

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen her claim of entitlement to 
service connection for the cause of the veteran's death is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

